Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 1 of 6

FILED

IN THE UNITED STATES DISTRICT COURT FOR THE
APR 08 2021

WESTERN DISTRICT OF OKLAHOMA _ CARMELITAREEDER SHINN, CLERK

“COURT, WESTERN DIST. OKLA.
Be ie Wut ‘DEPUTY

 

UNITED STATES OF AMERICA, )
Plaintiff,
“ | 2 1-087
MICHAEL BRANDON HOUCK, ) Violation: 18 U.S.C. § 875(c)
a/k/a Brad Houck, )
Defendant.
INDICTMENT
The Federal Grand Jury charges:
COUNT 1

(Communicating a Threat)
On or about December 6, 2020, in the Western District of Oklahoma and elsewhere,

wanna nnn nanan nnn nanan n-ne n= -- MICHAEL BRANDON HOUCK,
a/k/a Brad Houck, ------------------------------------------

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening former President George W. Bush: “GWB is a dead man ...we will find you
georgie boy.”

All in violation of Title 18, United States Code, Section 875(c).
Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 2 of 6

COUNT 2
(Communicating a Threat)

On or about December 24, 2020, in the Western District of Oklahoma and

elsewhere,

 

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening the Honorable John Roberts, Chief Justice of the United States Supreme Court
and others: “Supreme Court justices are appointed for life.... You give us only one way to
remove treasonous judges.... death! It’s coming John Roberts! And at least 3 others.”

All in violation of Title 18, United States Code, Section 875(c).

COUNT 3
(Communicating a Threat)

On or about January 3, 2021, in the Western District of Oklahoma and elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening the Honorable John Roberts, Chief Justice of the United States Supreme Court:
“Hey justice Roberts, we are coming for you and your illegal adopted kids!! finished! they
will get to watch you hang.”

All in violation of Title 18, United States Code, Section 875(c).
Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 3 of 6

COUNT 4
(Communicating a Threat)

On or about November 21, 2020, in the Western District of Oklahoma and

elsewhere,

 

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator Mitt Romney: "F*** you Romney! You’re on the list.
You’re not gonna make it ketchup man!"

All in violation of Title 18, United States Code, Section 875(c).

COUNT 5
(Communicating a Threat)

On or about December 19, 2020, in the Western District of Oklahoma and

elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator Mitch McConnell: "HEY MITCH, you don’t think you
and your CCP WIFE ARE GOING TO CONTINUE BUSINESS AS USUAL DO YOU?
OH NO YOU SLIMY F***, you are going to be eliminated soon you treasonous traitor!!
we are going to find you! you’d better watch over every shoulder!! we are coming for you

and 95 others!! only 4-5 of you can stay!! ITS NOT GOING TO BE YOU."
Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 4 of 6

All in violation of Title 18, United States Code, Section 875(c).

COUNT 6
(Communicating a Threat)

On or about December 20, 2020, in the Western District of Oklahoma and
elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator Mitch McConnell: "F*** YOU MITCH! You’re not
gonna be here much longer scumbag!! bloodbath coming!!"

All in violation of Title 18, United States Code, Section 875(c).

COUNT 7
(Communicating a Threat)

On or about January 3, 2021, in the Western District of Oklahoma and elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator Lindsey Graham: “Stfu Lindsey! We are going to find
you and kill your a**! You are full of chinese money!”

All in violation of Title 18, United States Code, Section 875(c).
Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 5 of 6

COUNT 8
(Communicating a Threat)

On or about January 4, 2021, in the Western District of Oklahoma and elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator Chuck Schumer: “F*** you Schumer we are going to
come find you and have a little fun with you but make no mistake about it you’re the devil
and we are going to kill you.”

All in violation of Title 18, United States Code, Section 875(c).

COUNT 9
(Communicating a Threat)

On or about January 4, 2021, in the Western District of Oklahoma and elsewhere,

MICHAEL BRANDON HOUCK,
a/k/a Brad Houck,

 

 

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Congresswoman Nancy Pelosi: “Question Nancy. Do you have
grandchildren? Better make sure you know where they are. I hear half of San Fran is
looking for them! We are coming for you b****!”

All in violation of Title 18, United States Code, Section 875(c).
Case 5:21-cr-00087-HE Document 24 Filed 04/08/21 Page 6 of 6

COUNT 10
(Communicating a Threat)

On or about January 7, 2021, in the Western District of Oklahoma and elsewhere,

wane n nnn nenn nnn nanan -nnn nn = 8-8 MICHAEL BRANDON HOUCK,
a/k/a Brad Houck, ------------------------------------------

knowingly and willfully transmitted in interstate commerce a threat to injure the person of
another. In particular, Defendant posted the following on an internet social media site
threatening United States Senator James Lankford: “James Lankford from Oklahoma is a
sorry motherf***** and will pay for his treasonous lack of action. Better keep your family

close James.”

All in violation of Title 18, United States Code, Section 875(c).

A TRUE BILL:

an (—

FOREPERSON OF THE GRAND JURY

ROBERT J. TROESTER
Acting United States Attorney

TTD N
MARK R. STONEMAN
Assistant United States Attorneys

 
